DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 7,11-18 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jay [WO 2016/057989 effective filling date on 10/10/2014].

Regarding claim 2: Jay discloses a robotic surgery apparatus comprising:
a housing (44);
a mounting interface (16, see fig 1) positioned at least partially on an exterior of the housing, the mounting interface (16) configured to receive a surgical tool (38) comprising a plurality of actuators (14, abstract, see fig 2) associated with a plurality of control links (40) configured to be moved axially in a first direction to control one or more functions of the surgical tool; and
a plurality of drivers (28) positioned at least partially on the exterior of the housing, the plurality of drivers (28) configured to engage with the plurality of actuators (14) of the surgical tool, each of the plurality of drivers (28) configured to be independently moved along a second direction,
wherein the mounting interface comprises at least one slot (the slots on head of element 28, see fig 2) configured to permit the surgical tool to be slid onto the mounting interface in order to removably attach the surgical tool to the housing and permit engagement of the plurality of drivers with the plurality of actuators of the surgical tool (see fig 2), and
wherein the plurality of drivers (28) are configured to be aligned substantially along a line that is parallel to the first direction to permit engagement with the plurality of actuators when the surgical tool is slid onto the mounting interface (see fig 2).
Regarding claim 3: Jay discloses wherein the at least one slot comprises first and second slots that are positioned on opposite ends of the mounting interface (the driver parts 28 has two slots shown in fig 2).
Regarding claim 4: Jay discloses wherein the at least one slot (the two slots on 28, see fig 4C) is configured to receive a protruding portion ( protrusion 26, see fig 4A) of a housing of the surgical tool.
Regarding claim 5: Jay discloses further comprising a controller configured to cause the plurality of drivers to be aligned substantially along the line that is parallel to the first direction.
Regarding claim 7: Jay discloses wherein the mounting interface comprises a stop plate configured to engage a portion of a housing of the surgical tool (see fig 7A).
Regarding claim 11: Jay discloses wherein the mounting interface (16) is sterile and removable (see fig 2).
Regarding claim 12: Jay discloses further comprising a plurality of removable, sterile couplers (48,see 7A) configured to be interposed between the plurality of drivers.
Regarding claim 13: Jay discloses, wherein a sterile (see abstract) drape is configured to be attached to the mounting interface.
Regarding claim 14: Jay discloses wherein the at least one slot of the mounting interface is configured to permit the surgical tool (42) to be removed from the mounting interface in a direction opposite to a direction in which the surgical tool was slidingly received onto the mounting interface (16).


Regarding claim 15: Jay discloses wherein the movement of the plurality of drivers (28) in the second direction is in a non-parallel direction to the movement of the control links (50) in the first direction (see fig 7A).
Regarding claim 16: Jay discloses A robotic surgery apparatus comprising:
a housing; (44)
a mounting interface (16) positioned at least partially on an exterior of the housing, the mounting interface configured to receive a surgical tool comprising a plurality of actuators (see abstract) associated with a plurality of control links (40) configured to be moved axially in a first direction to control one or more functions of the surgical tool; and a plurality of drivers (28) positioned at least partially on the exterior of the housing, the plurality of drivers (28) configured to engage, via a plurality of removable couplers, with the plurality of actuators of the surgical tool, wherein the mounting interface comprises at least one slot  (46) configured to permit the surgical tool to be slid onto the mounting interface in order to removably attach the surgical tool to the housing and permit engagement, via the plurality of couplers of the plurality of drivers (28) with the plurality of actuators of the surgical tool, and wherein the plurality of couplers are sterile.
Regarding claim 17: Jay discloses wherein a sterile (see abtract) drape is configured to be attached to the mounting interface (16).
Regarding claim 18: Jay discloses wherein the mounting interface (16) is removable and sterile.
Regarding claim 25: Jay discloses wherein the movement of the plurality of drivers (28) in the second direction is in a non-parallel direction to the movement of the control links (50) in the first direction (see fig 7A).


    PNG
    media_image1.png
    721
    535
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658